In an action, inter alia, to recover damages for breach of contract, the defendant appeals from so much of (1) an order of the Supreme Court, Queens County (Grays, J.), dated May 16, 2003, as denied its motion pursuant to CPLR 3211 (a) (7) to dismiss the plaintiffs first cause of action, and (2) an order of the same court dated August 21, 2003, as denied its motion for leave to renew.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contention, it failed to show that, as a matter of law, the object of the contract in question was illegal, and, as a result, the plaintiff could not seek the aid of the court in enforcing it. Accordingly, the defendant did not show that the plaintiff failed to state a cause of action (see CPLR 3211 [a] [7]; Empire Magnetic Imaging v Comprehensive Care of N.Y., 271 AD2d 472, 477-481 [2000] [Krausman, J., concurring in part and dissenting in part]; United Calendar Mfg. Corp. v Huang, 94 AD2d 176, 180-181 [1983]; see also Gjonlekaj v Sot, 308 AD2d 471, 473 [2003]; Well v Yeshiva Rambam, 300 AD2d 580 [2002]; cf. Matter of Ungar v Matarazzo Blumberg & Assoc., 260 AD2d 485 [1999]).
The defendant’s remaining contentions are without merit. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.